Citation Nr: 0204122	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  96-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
recurrent dislocation of the right shoulder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to March 28, 1994, 
for the grant of a 10 percent evaluation for service-
connected post-operative recurrent dislocation of the right 
shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation, from zero percent to 
10 percent, for the veteran's right shoulder disability.  He 
subsequently perfected a timely appeal regarding the 
disability rating assigned.

In the September 1995 rating decision, the RO also denied a 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as secondary to his service-connected right 
shoulder disability.  The veteran subsequently perfected a 
timely appeal regarding that decision.  Before that issue 
came before the Board, however, service connection was 
established for a psychiatric disorder, which was 
characterized as depression, in a June 1997 rating decision.  
By that decision, the RO granted a 10 percent disability 
rating for the veteran's depression, effective November 1994, 
which was the date on which the RO had received his initial 
claim for service connection.  Because his claim for service 
connection was granted, the veteran's appeal as to that issue 
was resolved.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

However, although the veteran's appeal as to the issue of 
entitlement to service connection for a psychiatric disorder 
was resolved, the record reflects that he subsequently filed 
a timely Notice of Disagreement (NOD) regarding the 
disability rating assigned for his depression.  For this 
reason, the Board remanded this claim in July 1999, so that 
the RO could issue a Statement of the Case (SOC) regarding 
this issue, and the veteran could be provided with the 
opportunity to perfect a Substantive Appeal.  Thereafter, in 
August 1999, the RO issued an SOC, in which it continued to 
deny entitlement to a rating in excess of 10 percent for 
depression.  In September 1999, the veteran perfected an 
appeal as to this issue by submitting a Substantive Appeal.  
Accordingly, the Board finds that the issue of entitlement to 
a rating in excess of 10 percent for depression is properly 
on appeal.

As noted above, this case was remanded in July 1999, in part 
so that the RO could issue a SOC regarding the issue of 
entitlement to an increased evaluation for depression.  At 
that time, the Board also remanded the veteran's claim of 
entitlement to an increased evaluation for a right ankle 
disorder, for additional evidentiary development.  The 
requested development was completed, and, in April 2001, the 
RO issued a Supplemental Statement of the Case (SSOC), in 
which it continued to deny an increased evaluation for the 
veteran's service-connected post-operative recurrent 
dislocation of the right shoulder, with degenerative changes 
and painful motion.  The claims folder was subsequently 
returned to the Board for further appellate review.

In the July 1999 remand, the Board noted that the veteran had 
raised a claim of entitlement to an earlier effective date 
for the grant of a 10 percent disability rating for his right 
shoulder disability.  This matter was referred to the RO for 
appropriate action.  Thereafter, in the August 1999 SOC, the 
RO denied entitlement to an effective date prior to March 28, 
1994, for the grant of a 10 percent evaluation for his right 
shoulder disorder.  The SOC was transmitted with a letter 
advising the veteran that he could perfect his appeal as to 
issues contained in the SOC by submitting a timely 
Substantive Appeal addressing those issues.  The record 
reflects that he submitted a signed statement in October 
1999, in which he argued that he was entitled to an earlier 
effective date for the grant of a 10 percent disability 
rating for his right shoulder disability.  In the April 2001 
SSOC, the RO continued to deny his claim of entitlement to an 
earlier effective date.

The governing regulations provide that an appeal consists of 
a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
20.200 (2001).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board may waive 
the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 
4 Vet. App. 9, 17 (1993)).  In this case, it appears that the 
veteran's appeal as to his claim for an earlier effective 
date did not follow the normal appellate procedure set forth 
in 38 C.F.R. § 20.200, in that his claim was first 
adjudicated in the August 1999 SOC.  As a result, although 
the veteran's October 1999 statement appears to have been 
accepted by the RO as his Substantive Appeal, that document 
would in fact be more appropriately characterized as an NOD.  
Thus, it also appears that the veteran should have submitted 
a timely Substantive Appeal after the April 2001 SSOC was 
issued.  However, because it appears that the veteran was 
misled in his responsibilities in this regard by the fact 
that his claim was first adjudicated in his SOC, and by the 
instructions set forth in the August 1999 transmittal letter, 
the Board finds that the requirement of a timely Substantive 
Appeal should be waived.  Thus, the Board further finds that 
the issue of entitlement to an earlier effective date for the 
grant of a 10 percent evaluation for a right shoulder 
disorder is currently on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's depression is manifested by 
no more than mild symptoms, which are productive of no more 
than mild social and occupational impairment.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's right shoulder disability is 
manifested by no more than limitation of motion in the right 
arm to above the shoulder level; however, there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's right shoulder disability is manifested 
by infrequent episodes of pain, weakness, instability, and 
pain on motion, and guarding of movement at the shoulder 
level.

3.  The veteran's claim of entitlement to a compensable 
evaluation for a right shoulder disability was received on 
November 3, 1994.

4.  It is not factually ascertainable that a compensable 
evaluation was warranted for the veteran's right shoulder 
disorder at any time earlier than March 28, 1994, during the 
year immediately prior to the date on which he filed his 
claim for an increased evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for depression have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

2.  Granting the veteran the benefit of the doubt, the 
criteria for a 20 percent disability rating, and no more, for 
post-operative recurrent dislocation of the right shoulder 
have been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2001).

3.  The criteria for an effective date prior to March 28, 
1994, for the assignment of a 10 percent disability 
evaluation for a right shoulder disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a February 1986 rating decision, the RO granted service 
connection for a right shoulder disorder, and assigned a 
noncompensable evaluation, citing Diagnostic Code 5202.  In 
the rating decision, the RO noted that the veteran had 
initially injured his shoulder in June 1983 while playing 
ball.  He had later experienced several recurrent 
dislocations, which culminated in surgery in August 1984.

VA treatment records show that, throughout 1993, the veteran 
received ongoing treatment for his right shoulder disability.  
In January 1993, he underwent a right shoulder arthrogram and 
a computerized tomography (CT) arthrogram, which were noted 
to be negative for any abnormalities.  In June 1993, he 
underwent magnetic resonance imagery (MRI), which showed a 
single 3x4 mm. cyst subchondral at the most lateral aspect of 
the right humeral head.  The examining physician concluded 
that there were no other significant degenerative changes 
noted.  The physician also noted that there was some 
increased thickening of the subscapularis tendon associated 
with fairly well-defined prominent regions of significantly 
decreased signal intensity at the anterior inferior margin of 
the subscapularis tendon, which could represent a combination 
of a previous injury to the tendon and associated post-
surgical changes.  The physician noted that the MRI exam of 
the right shoulder was otherwise unremarkable.  

In an August 1993 consultation sheet, it was noted that the 
veteran's right shoulder had gotten progressively worse over 
the previous 10 years.  It was also noted that the veteran 
worked in the building trade, but that he had been advised by 
his physician to change his occupation.  He was reportedly 
unable to lift objects over his head, or to swing a hammer.  
The examiner indicated that the veteran was a high school 
graduate with two years of college training, but that he was 
unable to complete college because of finances.  He was 
referred to vocational rehabilitation in order to determine 
his assets and limitations.  On March 28, 1994, the veteran 
reportedly complained of persistent pain in his right 
shoulder with overhead activity.  Examination revealed that 
he had a full range of motion and that strength was 5/5.  In 
June 1994, he underwent electromyographic (EMG) and nerve 
conduction studies, which showed the right suprascapular 
nerve conduction to be within normal limits, but slightly 
prolonged as compared to the left.  No sensory deficit was 
noted, but some mild atrophy was found.  In March 1995, an 
examiner noted an impression of suprascapular nerve 
neuralgia, and he was treated with cryotherapy.

In November 1994, the veteran filed a claim of entitlement to 
an increased evaluation for his right shoulder disorder.  He 
also indicated that he was seeking service connection for an 
acquired psychiatric disorder, which he believed had 
developed secondary to his service-connected right shoulder 
disorder.

In a statement received by the RO in April 1995, the veteran 
reported experiencing many difficulties trying to hold 
employment after his separation from service because of 
difficulties caused by his right shoulder disorder.  He 
indicated that he had attempted to go back to college, but 
that he was only able to attend for about two years before 
the bills became too much for him to pay.  The veteran 
indicated that he since continued to try to find permanent 
work, but that his right shoulder problems always ended up 
causing him to lose jobs.  He noted that he was currently 
being treated at the VA Medical Center (VAMC) in Syracuse, 
but that the physicians were unable to determine why his 
shoulder was causing him so much pain.  

In the September 1995 rating decision, the RO granted a 10 
percent disability rating for the veteran's service-connected 
right shoulder disability, under Diagnostic Code (DC) 5203.  
The RO assigned an effective date of March 28, 1994, for that 
rating, on the basis that this was the earliest date during 
the one year period prior to his claim on which an increase 
in disability could be found.  In that decision, the RO also 
denied service connection for a psychiatric disorder.

VA treatment records show that, in September 1995, the 
veteran underwent a right shoulder arthroscopy and 
debridement of a labral tear.  In the surgical report, it was 
noted that the veteran had been complaining of posterior 
instability and chronic shoulder pain that was not responding 
to conservative treatment measures, such as physical therapy 
and medications.  It was also noted that he had a history of 
multiple negative studies, including MRI and CT arthrogram.  
The physician noted a preoperative diagnosis of right chronic 
shoulder pain, with a question of posterior instability.  The 
arthroscopy revealed some scarring anteriorly around the 
glenoid labrum, some fraying inferiorly, and some wear of the 
glenoid cartilage.  The biceps tendon was found to be 
slightly thickened, but not frayed, and its attachment to the 
labrum was intact.  The physician noted a postoperative 
diagnosis of right inferior glenoid labral tear, with glenoid 
arthritis.  X-rays obtained of the right shoulder in 
September 1995 were found to be unremarkable.  In an October 
1995 clinical note, it was indicated that follow-up 
examination had revealed no improvement with the right 
shoulder.

In a November 1995 rating decision, the RO granted a 
temporary total (100 percent) evaluation based upon surgical 
treatment requiring convalescence, effective from September 
26, 1995, to January 1, 1996.  In another rating decision 
dated in February 1996, the RO extended the temporary total 
evaluation to February 1, 1996.

In a statement dated in November 1995, the veteran's aunt, a 
registered nurse, explained that she had consulted the 
veteran as to his medical treatment on numerous occasions in 
the past.  She indicated that on extremely bad days the 
veteran felt worthless and tired due to his pain.  She noted 
that each new procedure would bring on depression when it 
failed to achieve results. 

In January 1996, the veteran underwent a VA orthopedic 
examination.  It was noted that he had a TENS unit attached 
to his arm when he arrived.  Examination revealed that 
abduction could be done only to just a few degrees shorter 
than horizontal because of pain in the shoulder.  The VA 
examiner found that he had diminished strength in his right 
hand and right forearm.  The examiner explained that the 
veteran's condition was a very difficult problem, that had 
not been resolved despite numerous attempts by a variety of 
physicians.  It was noted that X-rays obtained in September 
1995 showed no evidence of arthritic changes.  The examiner 
recommended that the veteran undergo another MRI.  In an 
addendum dated in February 1996, the examiner noted that the 
ability of the veteran to return to work would depend in 
large part on the nature of the employment.  The examiner 
indicated that a psychiatric examination was "all 
important" in this situation.

In a statement received in January 1997, the veteran 
contended that he should be granted an effective date earlier 
than March 1994 for the grant of a 10 percent evaluation for 
his right shoulder disorder.  He argued that the RO had 
"arbitrarily" picked that date, even though his symptoms 
had warranted such a rating since he was originally granted 
service connection.

In February 1997, the veteran underwent a private physical 
examination in regard to a worker's compensation claim.  The 
physician noted that the veteran had reported experiencing 
pain in his right shoulder while working at a company, PGCC, 
where he had started in 1993.  It was noted that he had since 
left PGCC, and that he did not plan to return.  Examination 
of the shoulder girdle muscles revealed mild muscle atrophy 
of the supraspinatus and infraspinatus muscles, but "not 
really much".  The physician found that the deltoid muscle 
was well-developed.  Some tenderness was felt over the 
posterior shoulder respective over the portal from the 
arthroscopic surgery, over the lateral acromion, but not over 
the acromioclavicular.  Range of motion was noted to be to 
170 degrees of forward flexion, 40 degrees of extension, 100 
degrees of abduction, 30 degrees adduction, and 70 degrees 
internal rotation.  The physician noted that external 
rotation was not done because the veteran reportedly felt too 
much pain.  No neurological deficit was found in the right 
upper extremity.  All deep tendon reflexes were found to be 
normal, and sensation to pin prick was found to be normal.  
The physician noted that grip strength in the left hand was 
105 pounds, but that grip strength in the right hand was 45 
pounds.

In June 1997, the veteran underwent a VA psychiatric 
examination.  He reported to the psychiatrist that he had 
come to Syracuse in 1991, and that he had worked in 
construction until 1994.  He reported that he had been 
unemployed since that time.  He noted that he had been 
treated with antidepressants by VA and that he was currently 
taking Zoloft.  The veteran stated that he had gotten married 
two years before and that he was expecting his first child in 
May.  He noted that he and his wife had experienced financial 
troubles and that this had recently caused some conflict in 
their marriage.  He denied any alcohol or substance abuse.  
He also denied experiencing any hallucinations or delusions.  
Although he admitted to feeling depressed, he stated that 
Zoloft has made him feel better.  The veteran reported that 
he had some difficulty falling asleep, but indicated that he 
slept well once he did.  The VA examiner found that the 
veteran's appetite and interests were normal, and that his 
energy level was appropriate.  The examiner noted that he was 
able to concentrate on his work at college, and that he 
denied any suicidal ideation or guilt feelings.  The veteran 
was found to be oriented to time, place, and person, and he 
was noted to be cooperative throughout the interview.  The 
examiner indicated that he found no evidence of a thought 
disorder, and that the veteran denied any depressive symptoms 
at that time.  The veteran's interpersonal relationships were 
found to be good.  The examiner noted a diagnosis of 
depression, and assigned a Global Assessment of Functioning 
(GAF) score of 75 to 85.  In an addendum dated in July 1997, 
the examiner concluded that the veteran's depression was, at 
least as likely as not, related to his right shoulder 
disability.

In the July 1997 rating decision, the RO granted service 
connection for depression and assigned a 10 percent 
disability rating.  The veteran subsequently expressed 
disagreement with the disability rating assigned.

As discussed in detail in the Introduction, this case was 
remanded by the Board in July 1999, in part so that the RO 
could issue an SOC regarding the issue of entitlement to an 
increased evaluation for depression.  At that time, the Board 
also remanded the veteran's claim of entitlement to an 
increased evaluation for the right shoulder disorder, for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to request that the veteran identify all 
health care providers who had treated him for his claimed 
right shoulder disorder since 1996.  The Board also 
instructed the RO to provide the veteran with VA orthopedic 
and neurological examinations in order to determine the 
nature and severity of his right shoulder disability.  In 
particular, the VA neurological examiner was to be asked 
whether the veteran's right shoulder disorder included nerve 
involvement.

Thereafter, in August 1999, the RO issued a SOC, in which it 
continued to deny entitlement to a rating in excess of 10 
percent for depression.  The RO also denied an effective date 
earlier than March 1994 for the grant of a 10 percent 
evaluation for the veteran's right shoulder disorder.

In November 1999, the veteran underwent a VA orthopedic 
examination.  The VA examiner noted that the veteran was 
initially calm during the examination, but became 
increasingly agitated when asked specific questions about his 
injury.  It was noted that he swore at the examiner several 
times, and stated, "You stupid [expletive]; why the 
[expletive] are you asking all these questions."  After his 
outburst, the veteran was informed that the examination could 
not continue unless he refrained from engaging in that 
behavior.  He was apparently able to calm down, and the exam 
continued.  He reported that he experienced constant pain in 
his shoulder area, which was mainly in the posterior area.  
It was noted that he used a TENS unit for the pain, but no 
medications.  The veteran explained that he could do simple 
activities of daily living, but that any prolonged activities 
such as brushing his teeth caused an increase in pain.  He 
reported that he had been unable to work due to his pain.  
Examination of his right shoulder revealed very mild atrophy 
over the supraspinatus muscle, but all other muscles were 
found to be well-developed.  Diameters were found to be equal 
on the right and left arms, being 28 cm. at the biceps and 24 
cm. at the forearms.  Reflexes and sensation were found to be 
intact, and a 7 cm. scar was noted from prior surgery, which 
was found to be nontender and not raised.  Range of motion 
was noted to be to 95 degrees of abduction, 95 degrees 
forward flexion, 30 degrees extension, 70 degrees internal 
rotation, and 10 degrees external rotation.  The examiner 
found that there was tenderness to palpation along the 
lateral and posterior aspects of the acromion.  The examiner 
noted an impression of status post recurrent right shoulder 
dislocations with status post anterior capsular repair done 
in 1984; status post arthroplastic surgery in 1995 with 
inferior glenoid labral tear and glenoid arthritis found.  
The examiner also noted that he planned to obtain X-rays of 
the veteran's right shoulder in order to look for any 
development of his arthritis.  In an addendum added later 
that month and again in December 1999, the examiner noted 
that the veteran had failed to report for X-rays.

In December 1999, the veteran also underwent a VA 
neurological examination.  He reported experiencing constant 
pain deep inside his right shoulder.  He denied experiencing 
constant numbness or tingling in the right upper extremity, 
but he did report intermittent numbness and tingling in his 
right forearm and digits.  It was noted that he had just 
graduated from college the previous May, and that he was 
planning to take the civil service examination and find a 
full-time job.  He stated that he was currently working part-
time in an auto parts store as a night supervisor.  The 
veteran explained that this was primarily a clerical job, 
which did not involve manual labor, and that his performance 
had been good.  Upon examination, the VA examiner noted that 
the right upper limb was mildly limited by tenderness in the 
right shoulder, but that he could find no obvious weakness.  
The examiner found that deep tendon reflexes were normal in 
the upper and lower limbs, including the right upper limb.  
Examination revealed that Tinel's sign was present over the 
right medial wrist, and that sensory examination was normal 
to light touch, pinprick, and vibration.  The examiner noted 
that a TENS unit was present on the right shoulder.  The 
examiner determined that he could find no evidence of any 
peripheral nerve deficit, except for possible carpal tunnel 
syndrome on the right.  The examiner noted that, although no 
clinical evidence of peripheral nerve deficit was found, the 
presence of mild limitation of motion due to tenderness 
indicated that a mild deficit might have been overlooked.  
For this reason, the examiner indicated that he would order 
EMG and nerve conduction studies to be done in February 2000.  
The examiner concluded that the veteran's problem was chronic 
pain syndrome relating to the right shoulder, which caused 
some functional impairment as described above.

Subsequent documentation in the claims folder reveals that 
the veteran canceled his appointment for EMG/nerve conduction 
studies that were scheduled for February 2000. 

In a statement dated in October 1999, the veteran asserted 
that he should receive an extraschedular evaluation for his 
service-connected right shoulder disability.  He also argued 
that he should be entitled to an evaluation higher than 10 
percent for his service-connected depression.  He argued that 
he often felt suicidal due to his pain, and that he felt rage 
due to the "years of incompetence" he has had to deal with 
from VA.  

X-rays obtained of the right shoulder in January 2000 
revealed normal soft tissue and osseous structures.  The 
radiologist found no evidence of fracture, dislocation, or 
degenerative changes.  The radiologist noted an impression of 
negative findings as to the right shoulder.

In May 2000, the veteran was turned down for work as a mail 
carrier.  He was advised by letter that his right shoulder 
condition had been found to be incompatible with the 
activities required for work as a mail carrier.

The record reveals that, throughout 2001, the veteran 
underwent vocational rehabilitation counseling at the RO.  In 
a January 2001 report, it was noted that the veteran had been 
previously found to qualify for serious employment.  It was 
also noted that he had obtained a Bachelor's degree in 
political science, but that he had apparently been unable to 
obtain adequate employment.  He reported that he had utilized 
all available labor market resources, including the 
Department of Labor, the Internet, newspapers, and employment 
services available through VA.  The examiner indicated that 
it had been agreed that the veteran should be approved for 
completion of an MS Secondary Education degree, so that he 
would be able to obtain permanent certification to teach.  It 
was indicated that he had maintained close to a 4.0 grade 
point average while in college, and that he had participated 
in a variety of community activities, such as the Boy Scouts, 
volunteer activities, various political activities, and a 
recent run for political office.  In a follow-up report dated 
in March 2001, it was noted that he had enrolled in classes 
for the purpose of obtaining employment in secondary 
education fields.

In March 2002, the Board received a report of a New York 
State Division of Disability Examination, dated in August 
2001, from the veteran's representative.  The submission was 
accompanied by a waiver of initial RO consideration, executed 
by the veteran.  The examiner noted that the veteran said he 
could not work due to inability to use his right shoulder.  
He complained of constant pain, even at rest, with limitation 
of motion and weakness.  He was going to graduate school, 
with the goal of a dual Master's degree.  He said he could 
drive a car and was using no assistive devices.  He had last 
worked in 1995, in construction, which he stopped because of 
too much pain in his shoulder.  Clinical evaluation of the 
right shoulder revealed limitation of elevation and abduction 
to 100 degrees, adduction to 10 degrees, internal rotation to 
20 degrees, and external rotation to 70 degrees.  There was a 
positive Jobe's sign, indicating possible impingement in the 
right shoulder.  Major muscle strength was 3/5 on the right 
and 5/5 on the left.  The left bicep measured 26 cm. and the 
right 24.5 cm.  The diagnosis as to the right shoulder 
indicated history of severe multiple injuries with sequelae, 
with prognosis very guarded, and that the veteran needed 
sophisticated workup, treatment, and X-rays of the right 
shoulder.

II.  Legal Analysis

A.  Preliminary matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published regulations for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate his claims for increased ratings.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims for increased evaluations and an earlier effective 
date.  The veteran has been provided with a VA psychiatric 
examination, and VA orthopedic and neurological examinations.  
Neither the veteran nor his representative has alluded to any 
additional medical records that may be available and which 
would be pertinent to the present claim.  Therefore, in light 
of the above, the Board finds that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
in full.  Therefore, the Board believes that we may proceed 
with a decision in this case, without prejudice to the 
veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); VCAA 
§ 3(a), 114 Stat. 2096, 2096-98 (codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

With regard to the new medical evidence submitted to the 
Board in March 2002, the Board notes that, under previous 
law, any additional evidence submitted directly to the Board 
following the certification of an appeal had to be returned 
to the RO for review and, if the benefits sought on appeal 
were not fully granted, the issuance of an SSOC, unless that 
evidence was accompanied by a signed waiver of initial 
consideration by the AOJ.  38 C.F.R. § 20.1304(c) (2001).  
However, effective February 22, 2002, the provisions of 
paragraph (c) of section 1304 were removed, so as to provide 
that such a waiver is no longer necessary for the Board to 
consider such evidence in the first instance.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.1304).  The Court of Appeals for Veterans Claims has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  In this case, the Board finds that the 
question of which version of this regulation is more 
favorable is essentially irrelevant because the veteran did 
submit a waiver of initial AOJ consideration of the new 
evidence, as provided for under the old version of 38 C.F.R. 
§ 20.1304(c).  Thus, consideration of this evidence by the 
Board in the first instance is appropriate regardless of 
which version of the regulation is applied.  Moreover, since 
the Secretary did provide for a clear effective date for the 
new regulatory provision, it appears that the Karnas doctrine 
is not for application in this matter.

B.  Increased evaluation-depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In addition, 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective November 7, 1996, during the pendency of this 
appeal, the VA Rating Schedule was amended with regard to 
rating mental disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); see 
also VAOPGCPREC 3-2000 (2000).  The cited opinion of the 
General Counsel held that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change, and the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See also 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (precedential VA 
General Counsel opinions are binding on the Board).

In the instant case, the RO provided the veteran notice of 
both the revised and the old regulations in the July 1997 
SSOC.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
supra.

On and after November 7, 1996, the VA Schedule for rating a 
major depressive disorder reads as follows:

100%-Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70%-Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50%-Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%-Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%-Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, DC 9434 (2001).

Before November 7, 1996, the criteria for dysthymic disorder, 
adjustment disorder with depressed mood, and major depression 
without melancholia were as follows:

100%-The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%-Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50%-Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%-Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

10%-Less than criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

38 C.F.R. § 4.132, DC 9405 (1996).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a rating in excess of 10 
percent, under both the new and old criteria for depression.  
In essence, we believe the evidence shows that veteran's 
depression is manifested by no more than mild symptoms, which 
are productive of no more than mild social and occupational 
impairment.  In reaching this conclusion, the Board has found 
the most probative evidence of record to be his treatment 
records and the report of his June 1997 VA psychiatric 
examination.

With respect to the new criteria, the Board recognizes that 
the veteran's suffers from attacks of depressed mood.  
However, the medical evidence of record is negative for any 
indication of suspiciousness, panic attacks, or memory loss.  
Moreover, although the veteran reported experiencing some 
difficulty going to sleep during his June 1997 VA 
examination, he specifically indicated that he had no 
difficulty staying asleep once he did.  For these reasons, 
the Board concludes that the preponderance of the evidence is 
against the assignment of a 30 percent evaluation under the 
new criteria for depression.

Similarly, the Board finds that the preponderance of the 
evidence is against the assignment of a 50 percent rating or 
higher under the new criteria for depression.  In this 
regard, we note that the June 1997 VA psychiatrist 
specifically found that the veteran was oriented to time, 
place, and person, and that there was no evidence of a 
thought disorder.  It was also noted during this examination 
that he had no history of delusions or hallucinations.  There 
is no evidence in the record that he experiences impaired 
judgment or impaired abstract thinking; and no indication 
that he has ever experienced panic attacks, or demonstrated 
circumstantial, circumlocutory, or stereotyped speech.  
Although the record does reflect that he apparently lost his 
temper during his November 1999 VA orthopedic examination, 
there is no other evidence in the record suggesting that he 
experiences recurring episodes of impaired impulse control, 
or that he has ever exhibited violent outbursts.  

The Board recognizes that the veteran reported experiencing 
suicidal feelings in an October 1999 statement, and that this 
symptom is normally associated with a level of disability 
consistent with a 70 percent evaluation under the new 
criteria.  However, in this case, the Board does not believe 
that the veteran's suicidal feelings support the assignment 
of a rating in excess of 10 percent.  We have based this 
conclusion upon the fact that his other symptomatology 
appears to be of only a minimal nature, and on the fact that 
his overall symptomatology appears to result in no more than 
mild social and occupational impairment.

In short, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of 10 percent under the new criteria.  
Moreover, in light of the aforementioned evidence, the Board 
further finds that the preponderance of the competent and 
probative evidence is against a rating in excess of 10 
percent under the old criteria for depression.  As discussed 
in detail above, we find that the symptomatology demonstrated 
by the record is indicative of no more than mild social and 
industrial impairment.  

The Board is of course cognizant that the veteran has 
reported an erratic work history over the past decade, and 
that it appears he is currently unemployed.  However, the 
record shows that he has consistently reported that his 
difficulties at finding permanent work are caused primarily 
by his right shoulder disability, and not by his depression.  
There is essentially no evidence of record to suggest that 
his service-connected depression has impaired his ability to 
work.  As discussed in the Factual Background, the veteran 
was apparently not only able to return to college and obtain 
a Bachelor's degree, but he was also able to maintain almost 
a 4.0 grade point average while doing so.  He has also 
reported engaging in a variety of community activities, such 
as the Boy Scouts, and he has apparently volunteered for a 
number of political activities.  He has reported that on one 
occasion he even ran for office.  Moreover, the veteran has 
apparently returned to school recently in order to obtain a 
Master's degree, and he appeared confident during a recent 
interview that he will be able to obtain a job as a teacher 
once it is completed.  Therefore, in light of the veteran's 
social activities and success at college, the Board believes 
that his depression has been shown to be productive of no 
more than mild social and industrial impairment.

Moreover, the Board believes that our conclusions are 
consistent with the GAF score of 75 to 85, which was assigned 
during his June 1997 VA examination.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) noting that Global Assessment of 
Functioning (GAF) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness).  A GAF score of 71 to 80 
is indicative of transient and expectable reactions to 
psychosocial stressors; and no more than slight impairment in 
social occupational, or school functioning.  A GAF score of 
81-90 is indicative of absent or minimal symptoms, good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems are concerned.  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent under both the new and old 
criteria.  Consideration has also been given to assigning a 
staged rating; however, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the assigned rating.  See Fenderson, supra.  
Accordingly, the benefit sought on appeal is denied.

C.  Increased evaluation-right shoulder

At the outset, the Board notes that, although the veteran has 
recently been rated under the criteria of DC 5203 (and DC 
5202 was initially applied in 1986), it appears from the text 
of the September 1995 rating decision that the RO granted a 
10 percent evaluation using the provisions of 38 C.F.R. 
§ 4.45, based upon the veteran's complaints of painful motion 
of the shoulder.  This grant was consistent with the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
provided that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. 

The Board notes that the provisions of 38 C.F.R. § 4.45 state 
that, when evaluating the joints, inquiry will be directed as 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  The provisions of 38 
C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  According to this regulation, 
it is essential that the examination on which ratings are 
based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the veteran undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.

Because the veteran's September 1995 treatment records showed 
that he complained of pain on motion, the RO determined that 
a 10 percent disability rating was warranted for the 
veteran's right shoulder disability.  However, although the 
veteran's 10 percent disability has been granted under the 
provisions of 38 C.F.R. § 4.45, the RO has rated him using 
the criteria of DC 5203.  Thus, the Board will initially 
evaluate the veteran's claim under this code.  The issue of 
whether an increased evaluation may be available under the 
provisions of either 38 C.F.R. § 4.40 or 4.45 will be 
addressed later in this section of the decision.

Under DC 5203, a 10 percent disability rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement.

The Board finds that the preponderance of the competent and 
probative evidence is against a compensable evaluation under 
this code.  In this regard, the Board notes that X-rays have 
been consistently negative for any evidence of malunion or 
nonunion in the clavicle or scapula.  For example, the Board 
notes that X-rays obtained in January 1999 were found to be 
negative for any evidence of abnormalities in the right 
shoulder.  This is consistent with previous X-rays obtained 
in September 1995.  The Board also believes our conclusion to 
be consistent with the results of a right shoulder arthrogram 
and CT scan obtained in January 1993, and with a MRI obtained 
in June 1993.  Because these diagnostic studies repeatedly 
showed that the veteran's right shoulder disability was 
negative for any evidence of malunion, nonunion, or 
dislocation, we find that the preponderance of the evidence 
is against a compensable evaluation under the criteria of DC 
5203.

The Board has considered whether a 20 percent disability 
rating or higher may be available under the criteria of DC 
5201, which contemplates limitation of motion in the 
shoulder.  However, for the reasons and bases expressed 
below, the Board finds that the preponderance of the evidence 
is against granting an increased evaluation under this code.

Under DC 5201, limitation of motion to 25 degrees from the 
side warrants a 40 percent rating for the major extremity, 
and a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity, and 20 percent for the minor extremity.  
Limitation of motion at shoulder level warrants a 20 percent 
rating for either the major or the minor extremity.  Full 
range of motion of the shoulder is measured from zero degrees 
to 180 degrees in forward elevation (flexion), zero degrees 
to 180 degrees in abduction, and zero degrees to 90 degrees 
in both external and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2001).  The Board notes that, in this instance, the 
record establishes that the veteran's right arm is his major 
extremity.

Although the Board recognizes that the veteran's January 1996 
VA examination revealed evidence that abduction was limited 
to shoulder level, subsequent physical examination has 
repeatedly shown that he could lift his arm above shoulder 
level.  For example, the physical examination conducted in 
February 1997 as part of his worker's compensation claim 
shows that abduction was to 100 degrees and that forward 
flexion was to 170 degrees.  Moreover, the November 1999 VA 
orthopedic examiner found that abduction was to 95 degrees, 
forward flexion was to 95 degrees, and external rotation was 
to 10 degrees.  Again, the recently submitted examination 
report from August 2001 showed limitation of elevation or 
abduction to 100 degrees, which is slightly above the 
horizontal.  In light of these findings, which show that the 
veteran has generally been able to lift his arm at or above 
shoulder level, the Board believes that a 20 percent rating 
or higher is not warranted under the criteria of DC 5201.

Because the September 1995 arthroplasty resulted in a 
diagnosis of "glenoid arthritis", the Board has considered 
whether a disability rating is warranted under the criteria 
of DC 5003, which pertains to degenerative arthritis.  
However, under this code, arthritis, when established by X-
ray evidence, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  As discussed above, the veteran in 
the present case does not have limitation of motion to a 
compensable degree under 38 C.F.R. § 4.71a, DC 5201 
(limitation of motion of shoulder and arm).  Furthermore, 
there is no indication that his diagnosed arthritis has been 
established by X-ray evidence.  The record reflects that X-
rays obtained in September 1995 were negative for any 
evidence of arthritic changes.  Similarly, X-rays obtained in 
January 2000 revealed no evidence of degenerative changes.  
Thus, the Board finds that the preponderance of the competent 
and probative evidence is against evaluating the veteran's 
disability under the criteria of DC 5003.

Because a VA examiner suggested in March 1995 that the 
veteran might have suprascapular neuralgia, the Board has 
also considered whether a separate disability rating is 
warranted based upon neurological disability in the right 
upper extremity.  However, the Board finds the most probative 
evidence in this regard to be the report of the veteran's 
December 1999 VA neurological examination, which was 
essentially negative for any evidence of peripheral nerve 
deficit.  We believe this conclusion to be consistent with 
the report of the veteran's February 1997 private 
examination, in which the physician found no evidence of 
neurological deficit in the right upper extremity.  The Board 
is, of course, cognizant that the December 1999 VA examiner 
noted the presence of some mild functional loss in the right 
upper extremity, and that this could suggest that some mild 
deficit might have been overlooked, such as carpal tunnel 
syndrome.  However, the veteran subsequently failed to appear 
for scheduled EMG and nerve conduction studies, which were 
intended to verify the existence of any neurological deficit 
in the right upper extremity.  Therefore, in light of the 
December 1999 VA examiner's findings, which appear to be the 
best evidence of record in this regard, the Board concludes 
that the preponderance of the evidence is against granting a 
separate evaluation based upon neurological disability in the 
right upper extremity.

The Board recognizes that the veteran has reported 
experiencing a variety of problems with in his right 
shoulder, including swelling, weakness, instability, and 
almost constant pain.  However, repeated physical examination 
has revealed only minimal objective findings in his right 
shoulder.  Moreover, he has already been assigned a 10 
percent disability rating pursuant to the Court's holding in 
Deluca, based upon his complaints of pain on motion.  Absent 
additional objective evidence of symptoms such as swelling, 
weakness, fatigability, incoordination, or instability, the 
Board concludes that the preponderance of the evidence is 
against an increased evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

The Board is, however, sympathetic with the veteran's 
consistent and repeated complaints of pain in his shoulder, 
and notes recommendations in the record that shoulder joint 
replacement should be done, but for concerns about the 
potential uncertainty of a successful result.  Under DC 5202, 
under which he was originally rated in 1986, where there are 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements, a 30 
percent evaluation may be assigned for the major (in this 
case, the right) arm.  With infrequent episodes, and guarding 
of movement only at the shoulder level, a 20 percent 
evaluation is warranted.  We recognize that the record does 
not support a finding of recurrent dislocations at this time.  
However, it is permissible for the Board to rate under a 
closely related diagnostic code under which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

In light of the veteran's consistent and repeated complaints 
of pain in his shoulder, the fact that there is evidence of 
some slight limitation of motion in his shoulder, and because 
he has been told that he should consider a total joint 
replacement, the Board is of the view that there is a 
reasonable doubt as to whether the disability picture in its 
entirety more nearly approximates the criteria warranted for 
a 20 percent rating under the criteria of DC 5202.  
Accordingly, we resolve such doubt in favor of the claimant, 
and find that an increased evaluation, to 20 percent, is 
warranted for the veteran's right shoulder disability.  

The Board further finds, however, that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 20 percent under DC 5202.  In essence, we 
believe that, given the fact that the objective medical 
evidence indicates that the veteran experiences only slight 
limitation of motion and can lift his arm to above shoulder 
level, the weight of the evidence is against the assignment 
of a 30 percent evaluation, which contemplates the guarding 
of all arm movements.

In summary, the Board finds that an increased evaluation, 20 
percent, is warranted for the veteran's right shoulder 
disability on the basis of reasonable doubt.  The Board 
further finds that the preponderance of the competent and 
probative evidence of record is against the assignment of a 
rating in excess of 20 percent for that disability.  
38 C.F.R. § 4.71a, DCs 5003, 5201, 5203.  Thus, the benefit 
sought on appeal is granted to the extant described herein.

In his January 1997 statement, the veteran asserted that he 
should be entitled to an extraschedular evaluation for his 
service-connected right shoulder disability.  Accordingly, 
the Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  If the question 
of an extraschedular rating is raised by the record or the 
veteran before the Board, the correct course of action for 
the Board is to raise the issue and, if appropriate, remand 
the matter for a decision in the first instance by the RO.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
An extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  In the present case, the veteran's 
right shoulder disorder is not shown to have required 
frequent periods of hospitalization during the pendency of 
his current claim.  Moreover, he has not demonstrated that 
his right shoulder disorder, in and of itself, is productive 
of marked interference with his employment.

Although the veteran has reported that his right shoulder 
disorder is of such severity as to interfere with the 
performance of the regular activities of daily living, 
repeated physical examination has failed to reveal a level of 
symptomatology consistent with those reports.  Moreover, 
although the veteran became unemployed in 1993 due to his 
right shoulder disorder, the record reveals that he his job 
at that time primarily involved manual labor.  There is no 
evidence of record to indicate that his right shoulder 
disorder would interfere with employment of a professional or 
clerical nature, e.g., a desk job.  To the contrary, the 
record suggests that he should be able to retain such a 
position.  For example, during his December 1999 VA 
neurological examination, the veteran reported that he had 
been experiencing success at a part-time job at an auto-parts 
store because it involved primarily clerical work.  While the 
January 2001 vocational rehabilitation report shows that he 
subsequently stopped working there and was having a great 
deal of difficulty finding new employment, there is nothing 
in the report to suggest that his right shoulder disability 
prevents him from maintaining full employment.  In fact, it 
was noted that he had obtained a college degree, that he had 
maintained almost a 4.0 grade point average throughout 
college, and that he was active in a variety of community 
activities, such as the Boy Scouts.  Under such 
circumstances, it appears that the veteran's right shoulder 
disability does not markedly interfere with his ability to 
work.  Accordingly, the Board concludes that referral for the 
assignment of an extra-schedular evaluation is not warranted, 
and remand to the RO is not necessary.

D.  Earlier effective date-right shoulder

At the outset of this discussion, the Board notes that the 
issue presented for appeal was characterized by the RO as a 
claim of entitlement to an effective date earlier than March 
28, 1994, for the assignment of a 10 percent evaluation for a 
right shoulder disability.  However, as discussed in detail 
above, the Board has determined that, under the benefit-of-
the-doubt doctrine, a 20 percent evaluation is warranted for 
this disability.  We have therefore considered whether or not 
this issue should be recharacterized to reflect that 
increase.

Although an increased evaluation of 20 percent has been 
assigned for the veteran's right shoulder disability, the 
Board believes that this grant does not in any way affect the 
effective date claim that has been presented for appeal.  As 
explained in the Introduction, the veteran has perfected an 
appeal as to the issue of entitlement to an effective date 
earlier than March 28, 1994, for the grant of a 10 percent 
evaluation for his right shoulder disability.  We note that, 
according to established procedure, the matter of assigning 
an effective date for a grant of an increased rating by the 
Board is appropriately handled by the RO in a subsequent 
rating decision.  Thus, following the issuance of this 
decision, the RO will issue a rating decision, implementing 
the Board's grant and assigning an effective date for the 
20 percent evaluation.  At that time, the veteran will be 
free to express disagreement with the effective date assigned 
by the RO for the 20 percent rating.  Until that time, 
however, the issue of entitlement to an effective date prior 
to March 28, 1994, for a 20 percent evaluation is not 
currently on appeal.  Instead, we will limit our discussion 
to the issue of entitlement to an effective date earlier than 
March 28, 1994, for the assignment of a 10 percent evaluation 
for a right shoulder disability.  

The regulations provide that a veteran may receive benefits 
by filing an informal claim, which is defined by "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant . . . ."  38 
C.F.R. § 3.155.  Such an informal claim must identify the 
benefit sought; and, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2001).  In the case of claims for increased 
evaluations, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later, except 
as provided in paragraph two.  38 C.F.R. § 3.400(o)(1).  In a 
claim for disability compensation, the effective date can be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  Thus, in cases 
where the increase in disability precedes the date of claim, 
section 3.400(o)(2) potentially applies, rather than 
paragraph one of that section.  Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).

As discussed above, the veteran is seeking an earlier 
effective date for the 10 percent rating assigned by the RO 
in September 1995.  In essence, he contends that he should be 
granted an effective date of September 25, 1985, as this is 
the effective date of his initial grant of service 
connection.  He believes that, because his symptoms were of 
such severity as to warrant a 10 percent evaluation since 
1985, the effective date of the 10 percent rating should be 
made retroactive to that date.

The Board notes that the veteran was awarded service 
connection for a right shoulder disability, and assigned a 
noncompensable evaluation, in a February 1986 rating 
decision.  He was informed of that decision in a letter dated 
March 12, 1986.  In that letter, he was advised that his 
right shoulder disability was service-connected, but that it 
was less than 10 percent disabling, and compensation was 
therefore not payable.  It appears that no correspondence was 
then received from the veteran until May 1986, at which point 
he submitted a letter requesting that the RO forward to him 
all medical records currently in its possession.  The RO 
responded to this request in a May 1986 letter, which 
explained that such records could not be released without a 
charge of $5.  Thereafter, no further correspondence was 
received from the veteran within the remaining one year 
period following the March 1986 notification letter.  Because 
the veteran failed to express disagreement with the February 
1986 rating decision within one year of receiving 
notification, the decision became final.

The next correspondence from the veteran was a letter 
received by the RO in December 1989.  In that letter, the 
veteran indicated that he was seeking an increased evaluation 
for his service-connected right shoulder disorder.  In 
response, the RO issued a letter in February 1990 requesting 
that the veteran submit evidence, preferably a doctor's 
statement, showing that his right shoulder disability had 
increased in severity.  The RO also requested that the 
veteran identify the dates and places of any VA treatment he 
might have received for his service-connected disability.  He 
was advised that he was being given 60 days in which to 
submit the requested information.  On May 4, 1990, the RO 
issued another letter to the veteran advising him that his 
claim was being denied for failure to submit the evidence 
requested in the previous letter.  He was told that he was 
free to reopen his claim by submitted medical evidence 
showing that his disability had increased in severity.  The 
RO advised the veteran that he could submit such evidence at 
any time, but that he should do so within one year, or 
otherwise his benefits, if established, could not be paid 
prior to the date on which they received such evidence.  No 
additional correspondence was received from the veteran until 
he submitted another claim for an increased rating in 
November 1994.  Thus, that May 1990 decision also became 
final.  

Because both the February 1986 and May 1990 RO decisions 
became final, the Board finds that the effective date of his 
10 percent disability rating cannot be made effective from 
September 1985.  Although the veteran has asserted that he 
continued to receive treatment during this period, and that 
the records of this treatment will show that his disability 
warranted a compensable evaluation, the Board notes that, 
even assuming that such is the case, this is irrelevant to 
determining whether an earlier effective date is warranted.  
If the veteran felt that a higher disability rating was 
warranted than what was assigned in the February 1986 rating 
decision, he had a responsibility under the regulations to 
submit a Notice of Disagreement with that decision.  
Similarly, if at any time throughout the ensuing decade, he 
felt that a higher rating was warranted, he had a 
responsibility to file a claim for an increased evaluation.  
Although he did so in December 1989, the record shows that he 
failed to follow through with his claim by responding to the 
February 1990 letter.  As discussed above, he was provided a 
period of one year following the May 1990 decision to submit 
additional evidence or identify where he had received VA 
treatment, but he failed to do so. 

Under these circumstances, the Board can find no basis for 
awarding a 10 percent evaluation from September 1985.  
Instead, it appears that the only possibility for awarding an 
earlier effective date for his 10 percent evaluation is if it 
is factually ascertainable that an increase in disability 
occurred at an earlier point in the one year period prior to 
November 3, 1994, which was the date on which his claim for 
an increased rating was received.  As alluded to in the 
Factual Background, the RO has already awarded an effective 
date of March 28, 1994, because it believed that was the 
earliest date during that one-year period on which an 
increase in disability could be found. 

Having reviewed the complete record, the Board can find no 
basis for awarding an effective date prior to March 28, 1994.  
In essence, the Board can find no evidence of an increase in 
the severity of the right shoulder disability between 
November 4, 1993, and March 28, 1994.  In fact, the only 
medical evidence of record during that period is a clinical 
note dated November 26, 1993, which indicates that the 
veteran failed to report for a physical therapy appointment.  
Thus, this note provides no clinical findings or other 
information regarding the severity of his right shoulder 
disability, and cannot provide a basis for awarding an 
earlier effective date for his 10 percent evaluation.

The Board wishes to note that we are not unsympathetic to the 
appellant, who clearly believes that benefits to which he is 
rightfully entitled are being denied due to mere legal 
technicalities.  However, the Board is bound by the law, and 
our decision is dictated by the relevant law and regulations.  
Furthermore, the Board is without authority to grant benefits 
simply because such a result may be deemed to be 
"equitable".  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an effective date prior 
to March 28, 1994, for the RO's grant of a 10 percent 
evaluation for a right shoulder disorder.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for depression, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a 20 percent evaluation for post-operative 
recurrent dislocation of the right shoulder, with 
degenerative changes and painful motion, is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits.

Entitlement to an effective date prior to March 28, 1994, for 
the grant of a 10 percent evaluation for service-connected 
post-operative recurrent dislocation of the right shoulder, 
with degenerative changes and painful motion, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

